Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5, 6, 11-12, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paek et al. (US 2016/0070441 A1, hereinafter “Paek”).
As to claim 5, Paek (Fig. 4) discloses a computer processor-implemented method comprising: 
recording, by at least one computer processor, actuations of buttons in a contiguous button row (402, The first row of button from Q to P is a contiguous button row. The buttons are next to each other and share an open border), one or more buttons of the row assigned two or more letters (402, there are more than two buttons in a row);  
displaying, by at least one computer processor, a generic actuation indicator on a display screen
in response to each recorded actuation (410; Para. 0036);  
identifying, by at least one computer processor, a word (412), the letters of word corresponding to the number and order of the recorded actuated button actuations, (Para. 0037) wherein:
for one or more letters of the identified word, the letter is an assigned letter of the corresponding actuated button (the pressing of “H” at T1); and
for one or more letters of the identified word, the letter is an assigned letter of a button that overlaps the corresponding actuated button (Para. 0035, at T2 it is interpreted that “U” is actuated as the actuation lies in the vicinity of “U” and “I”. However, the letter “I” is assigned for the word “THIS”); and
replacing, by at least one computer processor, a sequence of one or more displayed generic
actuation indicators with the identified word (412). 
The above rejection also stands for the similar media device of claim 16. 

 	As to claim 6, Paek (Fig. 4) discloses the method of claim 5 wherein the identifying a word (412) according to letter assignments includes specifying one letter of a letter pair assigned to one or more of the actuated buttons (at T0 user presses T, and at T1 user presses H). 

As to claim 11, Paek (Fig. 4) discloses the method of claim 5 wherein the identifying and the replacing occur in response to a user input (408 at T4; Para. 0037). 
The above rejection also stands for the similar media device of claim 20. 
 
As to claim 12, Paek (Fig. 4) discloses the method of claim 5 further comprising appending a space at an end of the identified word (pressing of a spacebar would append space at the end of the word before typing further words), wherein the identifying, the replacing and the appending occur in response to a spacebar actuation (Para. 0035, 0037). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour et al. (US 2011/0050576 A1, hereinafter “Forutanpour”) in view of Paek et al. (US 2016/0070441 A1, hereinafter “Paek”).

As to claim 1, Forutanpour (Fig. 7) discloses an apparatus (151), comprising: 
at least one computer processor (Para. 0051); and 
at least one non-transitory computer memory (Para. 0041) coupled to the at least one computer processor, the at least one non-transitory computer memory having computer-executable instructions 
generate an interactive graphical user interface (156) including: 
three or more buttons (buttons Q, W, E) arranged in a row of buttons on the interactive graphical user interface, each button of the three or more buttons assigned at least one letter (“Q, W, E”);
three or more interleaved buttons (buttons d, o , n) collinear with and overlapping the row of buttons (Q, W, E, and the buttons are collinear vertically), each of the three or more interleaved buttons assigned a letter (d, o, n); and 
a text output field (154) on the interactive graphical user interface (Para. 0055);  
record actuations of the three or more buttons (Fig. 8; Para. 0058, the typed text). 
Forutanpour does not disclose display a generic actuation indicator in the text output field in response to each recorded actuation; and 
replace a sequence of one or more displayed generic actuation indicators with letters, wherein the letter that replaces an individual generic actuation indicator of the sequence is among the letters assigned to:
the button whose actuation yielded the individual generic indicator; and
the interleaved button that overlaps the button whose actuation yielded the individual generic indicator. 
However, Paek (Fig. 4) teaches display a generic actuation indicator (410) in the text output field in response to each recorded actuation (Para 0036); and 
replace a sequence of one or more displayed generic actuation indicators with letters (412, “THIS”), wherein the letter that replaces an individual generic actuation indicator of the sequence is among the letters assigned to:
the button whose actuation yielded the individual generic indicator (408, “H” at T1); and
the interleaved button that overlaps the button whose actuation yielded the individual generic indicator (408 at T2, the touch is in the vicinity of “U” and “I”. The key “U” is interpreted to read on actuated button while the key “I” is interpreted to read on the interleaved button.). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Paek to place a generic placeholder in the device disclosed by Forutanpour. The motivation would have been to notify user of the number of inputs before recognition of an input word (Paek; Para. 0036-0037). 
The above rejection also stands for the similar media device of claim 13. 
 
 	As to claim 3, Forutanpour (Fig. 7) discloses the apparatus of claim 2 wherein each letter of the interleaved buttons (d, 0, I, n) separates the at least one letter assigned to adjacent buttons of the row (Q, W, E, R). 
The above rejection also stands for the similar media device of claim 15. 
 
As to claim 4, Forutanpour discloses the apparatus of claim 3 wherein the interactive graphical user interface displays the row of buttons and collinear interleaved buttons twice (Fig. 7 elements Q, W, E, R, d, o, I, n). 

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Rendahl (US 8,423,897 B2) discloses a solution for ambiguous touches (Figs. 3D-3G). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625